Citation Nr: 0926930	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the Veteran's minor child.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.J., a friend.  

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to 
February 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
January 2007 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  

A hearing before a Veterans Law Judge was scheduled to take 
place in May 2009, but the Appellant cancelled that hearing 
and did not request that it be rescheduled.  


FINDINGS OF FACT

1.  A child was born to the Veteran and the Appellant in 
February 1997.

2.  The Appellant has custody of the child.

3.  The Veteran reasonably discharges his responsibility for 
the support of the child through support payments of at least 
$339 per month.

4.  The Appellant does have a financial hardship for the 
purpose of determination of a special apportionment; however, 
the Veteran's expenses exceed his income, and an 
apportionment would result in undue hardship upon him.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
benefits to the Appellant on behalf of the Veteran's child 
are not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (200 9).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the RO made a mistake by denying 
her claim for an apportionment of the Veteran's disability 
benefits.  She asserts that she is entitled to an 
apportionment because she has substantial expenses which she 
incurs supporting the Veteran's child.  

Some of the basic facts of this case are not in dispute.  A 
child was born to the Veteran and the Appellant in February 
1997.  The Appellant has custody of the child.  At a hearing 
held at the RO in September 2007 the Appellant testified that 
her total income each month was $1168, which included child 
support from the Veteran in the amount of $339, plus an 
amount which he paid towards an arrearage.  She reported that 
her bills greatly exceed her expenses, and that she received 
an additional amount of $1500 from a friend to help pay 
bills.  The Appellant explained that her expenses included 
tuition for a private school because her daughter had a skin 
condition and was treated better in the private school.  

Under 38 U.S.C.A. § 5307, if the Veteran's children are not 
in the Veteran's custody, all or any part of the compensation 
or pension payable on account of the Veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the Veteran's child is not residing with the Veteran and 
the Veteran is not reasonably discharging his or her 
responsibility for the child's support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the Veteran 
is reasonably discharging his responsibility for the support 
of his child, but special circumstances exist which warrant 
giving the dependent additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the Veteran's VA benefits to the Appellant on behalf of his 
child is not warranted.  In this regard, the Board notes that 
a general apportionment under 38 C.F.R. § 3.450 is not 
warranted because the Veteran reasonably discharges his 
responsibility for the support of the child through the 
payment of support payments ranging from $339 to $678 per 
month.  Undisputed documentation in the file reflects that a 
Court entered a judgment in April 2000 ordering the Veteran 
to pay child support at the rate of $168 per week.  This 
would amount to approximately $728 per month.  In January 
2006, the Court modified that order, and reduced the payment 
to $339.40 per month.  In an income and expense statement 
dated in November 2006, the Appellant confirmed that she 
receives child support payments of $339 per month.  The 
Veteran reported in a statement dated in January 2007 that he 
was paying $678.77 per month, apparently to address an 
arrearage.  A County Family Law Case history report confirms 
that the Veteran made payments of $678.77 in April, May and 
June of 2007.  Even considering only the ongoing obligation 
of $339 per month which the Appellant concedes is being paid, 
the Board finds that this demonstrates that he reasonably 
discharges his responsibilities toward support of the child.  
In light of this, a general apportionment is not appropriate.  

The Board also finds that a special apportionment is not 
warranted under 38 C.F.R. § 3.451.  Although the Appellant 
has demonstrated that hardship exists, as her monthly 
expenses greatly exceed her income, the record further 
reflects that an apportionment of VA benefits, would result 
in undue hardship on the Veteran as his expenses also exceed 
his income.  The record also reflects that the Veteran has 
income from employment in the amount of $25,505 per year, as 
well as military retirement pay of $472.89 per month, or 
$5,674.68 per year.  This amounts to income of $31,1279.68 
per year.  He has reported annual expenses which exceed his 
income.  The monthly expenses include rent of $1195, an auto 
loan of $505, insurance $110, gas $160, food $200, electric 
of $160, water $150, and multiple other bills amount to a 
total of $2,988 per month, or $35,856 per year.  Thus, his 
expenses currently exceed his income even before he makes any 
child support payments.  n light of these factors, the Board 
finds that the  requirements for a special apportionment 
under 38 C.F.R. § 3.451 are not met.  For the foregoing 
reasons, the Board concludes that the criteria for an 
apportionment of the Veteran's VA benefits to the Appellant 
on behalf of his child are not met.  Accordingly, the appeal 
is denied.

Pursuant to the Veterans Claims Assistance Act (VCAA), upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate a claim, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
38 U.S.C.A. § 5103(a).  However, it does not appear that VA's 
duties to notify and assist are applicable to claims such as 
the one decided herein.

The VCAA is not applicable, for example, to cases involving 
the waiver of recovery of overpayment claims because the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA). Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 53).  In addition, VA's 
duties to notify and assist do not apply to decisions 
regarding how benefits are paid. Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  An apportionment decision involves 
deciding how existing benefits are to be paid; thus, under 
Sims, VA's duty to notify and assist is not applicable to 
this claim and will not be further addressed.

In any event, the RO sent letters the Veteran and Appellant 
asking them to provide information concerning their income 
and monthly expenses, and the letters stated that if the 
evidence was not received.  Accordingly, the Appellant was 
provided with the information needed to support her claim.

The Board notes that this case involves a simultaneously 
contested claim. 38 C.F.R. § 20.3(p).  As a simultaneously 
contested claim, special procedural regulations are 
applicable.  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101, upon the filing of a notice of 
disagreement (NOD) in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case (SOC).  Pursuant to 38 C.F.R. § 19.102, 
when a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A.  

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the Appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

The record in this case shows that both the Veteran and the 
child's custodian were provided with a statement of the case, 
and both parties have been afforded opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Thus, the RO has fully complied with the 
above-cited procedures.



ORDER

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the Veteran's minor child is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


